Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Foreign priority # 2019-018628, filed 02/05/2019.


Information Disclosure Statement
The IDS filed 09/04/2019has been considered as noted on the attached PTO-1449.

Claims 1-13 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Miyamoto et al. [US 20130243244 A1, January 29, 2013] in view of Hiroike et al. [US 20180032837 A1, February 1, 2018].

With respect to claim 1, Miyamoto teaches an analysis system, which is configured to extract a numeric feature combination from parent population data including data of a plurality of numeric features, the analysis system comprising:
at least one processor; and at least one storage device ([0080] processing unit, storage medium containing a software program code capable of executing the functions);
the at least one storage device being configured to store the parent population data [e.g. feature value memory 212] ([0038] the learning feature value extraction unit 207 extracts (calculates) a feature value vector 301_2 from a lesion/non-lesion mask 300_2 and stores the extracted feature value vector 301_2 in the feature value memory 212), the at least one processor being configured to acquire data of a first numeric feature combination [e.g. acquires a plurality of samples] by referring to the parent population data [e.g. feature stored data] ([0046] the weakly descriptive model generation unit 211 has a sampling unit 210 and a machine-learning unit 209. The sampling unit 210 acquires a plurality of samples by making sampling of the supervised-learning data (the feature value vector) 303 stored in the feature value memory 212. In this case, sampling is randomly carried out from the feature values vector stored in the feature value memory 212),
the data of the first numeric feature combination including a score of a target indicator for each of a plurality of category combinations, each category combination of the plurality of category combinations being composed of categories of the plurality of features of the first feature combination ([0059] FIG. 7, a lesion 500 (the feature value vector for lesion 500) has classification information indicating a lesion category 510, in which it is classified. In this case, the classification information is weighted. In a sampling step 430, sampling is made on the feature value vector based on the weight added to a lesion category 1 (510), a non-lesion category 1 (511), and a non-lesion category 2 (512)); the at least one processor being configured to:
determine a score at coordinates corresponding to each of the plurality of category combinations in a space having each of the plurality of numeric features of the first numeric feature combination as an axis [e.g. the detection result 310] ([0063] to save labor required to specify the weight for each category, the weight may be automatically set to a higher value for the lesion category to be detected when a diagnostician specifies the lesion category. Alternatively, the interface unit 202 is designed so as to view more than one mode, for example, a mode, in which the detection rate of the lesion is elevated and a mode, in which the rate of false detection (a lesion is erroneously determined to be a non-lesion) is decreased, allowing a diagnostician to easily select his/her desired mode. In this case, the weight for the lesion to be detected and the weight for the non-lesion category 2 are automatically set depending on the specified mode.
.

Miyamoto does not specially teach:
calculate a gradient feature vector representing a gradient for the score in the space; and 
determine, based on the gradient feature vector, whether to include the first numeric feature combination in numeric feature combinations to be extracted from the parent population data.

Hiroike teaches:
calculate a gradient feature vector representing a gradient for the score in the space ([0046] an intensity gradient vector can be calculated by applying a two-dimensional numerical differentiation to a grayscale image. FIG. 3 shows an example of a filter for numerical differentiation. From the intensity gradient vector (gx, gy) at a pixel position (x, y) obtained by the differentiation filter, the orientation .theta. of the vector and the squared norm p of the vector can be calculated as in Formula 13.
[0040] FIG. 2 illustrates an example of a map in which multidimensional data is plotted on a plain. In a case where there is no correlation among data, the data is randomly located, and the density is uniform. On the contrary, in a case where the 
determine, based on the gradient feature vector, whether to include the first numeric feature combination in numeric feature combinations to be extracted from the parent population data (Hiroike [0105-0106] the embodiment changes the range to distribute the orientations of the intensity gradient vectors extracted as features depending on the type of the input image; accordingly, the features can be calculated appropriately. 
The embodiment transforms an input image to have a specified aspect ratio and extracts a partial area from the transformed image having the specified aspect ratio, eliminating the anisotropy of the extracted features (intensity gradient vectors); accordingly, the features are calculated accurately. In this connection, a rectangular partial area may cause a bias in the histograms of intensity gradient vectors and therefore, a square is preferable for a partial area to evaluate the symmetry). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Miyamoto with calculate a gradient feature vector of Hiroike. Such a modification would achieve correct detection of a partial area to be of interest (Hiroike [0012]).

 wherein the at least one processor is configured to determine, based on a magnitude of the gradient feature vector, whether to include the first numeric feature combination in the numeric feature combinations to be extracted from the parent population data (Hiroike [0105-0106] the embodiment changes the range to distribute the orientations of the intensity gradient vectors extracted as features depending on the type of the input image; accordingly, the features can be calculated appropriately. 
The embodiment transforms an input image to have a specified aspect ratio and extracts a partial area from the transformed image having the specified aspect ratio, eliminating the anisotropy of the extracted features (intensity gradient vectors); accordingly, the features are calculated accurately. In this connection, a rectangular partial area may cause a bias in the histograms of intensity gradient vectors and therefore, a square is preferable for a partial area to evaluate the symmetry). 

With respect to dependent claim 3, Miyamoto as modified by Hiroike further teaches wherein the at least one processor is configured to determine, based on an angle of the gradient feature vector, whether to include the first numeric feature combination in the numeric feature combinations to be extracted from the parent population data (Hiroike [0104] the embodiment creates areas by changing at least either the position or the size of a partial area and evaluates the symmetry of the features of the partial area and the features of the created areas; accordingly, an appropriate partial area can be extracted without cutting off the part to be of interest. For 

With respect to dependent claim 4, Miyamoto as modified by Hiroike further teaches wherein the at least one processor is configured to determine a method of calculating the gradient feature vector, based on a distribution of the scores in the space (Hiroike [0054] As to the feature based on the intensity gradient vectors, the processing may ignore the brightness inversion between an intensity gradient oriented from a brighter pixel toward a darker pixel and an intensity gradient oriented from a darker pixel toward a brighter pixel and distribute the orientations .theta. of the vectors to a range from 0 to 180 degrees. In this case, the number of quantization levels is preferably four or a multiple of four to apply four-direction reflection).

With respect to dependent claim 5, Miyamoto as modified by Hiroike further teaches wherein the at least one processor is configured to exclude, from the numeric feature combinations to be extracted from the parent population data, a numeric feature combination applicable to a condition set in advance, which is different from the gradient feature vector (Miyamoto [0026] a learning function 101 generates a discrimination distribution (a second discrimination condition) 302 using data stored in feature value memory 212 such that the detection function 100 can detect a lesion, and inputs the discrimination distribution 302 in the detection function 100).

 wherein the condition comprises, as a numeric feature combination prohibited from being extracted from the parent population data, at least one of: a numeric feature combination including a numeric feature in which a value is artificially unchangeable; a numeric feature combination including a numeric feature in which a value is independently unchangeable; or a numeric feature combination having a category combination count, for which the score has been calculated, of less than a threshold value (Hiroike [0104] the embodiment creates areas by changing at least either the position or the size of a partial area and evaluates the symmetry of the features of the partial area and the features of the created areas; accordingly, an appropriate partial area can be extracted without cutting off the part to be of interest. For example, a human face will not be cut off, which facilitates the application to facial recognition in which the face is preferably located at the center of the partial area).

Regarding claim 13; the instant claims recite substantially same limitations as the above rejected claim 1 and is therefore rejected under the same prior-art teachings.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Miyamoto in view of Hiroike as applied to claim 1, further in view of Takaeda et al. [US 20160378810 A1, June 3, 2016].

 generate an image of the space and present the generated image on an output device, and wherein the image of the space includes an object indicating the score at the coordinates corresponding to each of the plurality of category combinations.
Takaeda teaches generate an image of the space and present the generated image on an output device, and wherein the image of the space includes an object indicating the score at the coordinates corresponding to each of the plurality of category combinations ([0071-0073] the information processing unit 11 calculates the degree of similarity among data vectors, in other words, distances among vectors and plots all the data on a surface based on the distance. FIG. 3 illustrates an example of a map according to this embodiment. Generally, a plurality of subsets such as areas A21 to A27 having high densities appear. For each of the subsets, a product (featured product) having a strong positive correlation can be found out. In addition, a tendency of purchase can be read therefrom. Furthermore, by comparing featured products of the subset P with metadata, a tendency of a purchaser can be read therefrom… 
In the featured dimension representing function, a featured dimension may be displayed on the display unit 13. For example, in the featured dimension representing function, as illustrated in FIG. 3, a lunch box, a cooked dish, and salad that are featured dimensions of the area A25 may be formed as a graph and displayed on the display unit 13).


With respect to dependent claim 8, Miyamoto as modified by Hiroike and Takaeda further teaches wherein the object indicates one of a pattern and a color corresponding to each of the scores (Miyamoto [0069] the lesion-likelihood scores may be converted into several-levels of ranking information for viewing).

With respect to dependent claim 9, Miyamoto as modified by Hiroike and Takaeda further teaches wherein the at least one processor is further configured to present, on the output device, a scale indicating one of the color and the pattern corresponding to the score of the object (Miyamoto [0069] the lesion-likelihood scores may be converted into several-levels of ranking information for viewing).

With respect to dependent claim 10, Miyamoto as modified by Hiroike and Takaeda further teaches wherein the object further represents a sample count (Miyamoto [0076] the well-balanced number of samples acquired may be set for each category by a well-balance technique to improve the determination accuracy).

 wherein the object has a size corresponding to the sample count (Miyamoto [0076] the well-balanced number of samples acquired may be set for each category by a well-balance technique to improve the determination accuracy).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Miyamoto in view of Hiroike as applied to claim 1, further in view of Takaeda and Yoshihara et al. [US 20130182936 A1, September 27, 2011].

With respect to dependent claim 12, Miyamoto as modified by Hiroike and Takaeda does not teach wherein the at least one processor is further configured to present, on the output device, a scale having a size corresponding to the sample count of the object.
Yoshihara teaches wherein the at least one processor is further configured to present, on the output device, a scale having a size corresponding to the sample count of the object ([0127] FIG. 18 is a figure showing a display screen 1800 obtained by displaying the display data generated in the step S1607 on a client PC 220. As shown in FIG. 18, the display screen 1800 includes: an enlarged tissue sample image 1801 of one selected area, a reduced-size image 1802 of the selected area; and a bar-graph 1803 corresponding to the selected area. A thumbnail image 1703 of the entire tissue sample image and thumbnail images 1704 of five selected areas each with a bar-graph are displayed as buttons).


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newman et al. [US 20160217253 A1] discloses the methods and systems for determining proportions of distinct cell subsets.
Hagi et al. [US 20190149565 A1] discloses the anomaly detection using cognitive computing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153